


Exhibit 10.35




STATION HOLDCO LLC


AMENDMENT NO. 1 TO


AMENDED AND RESTATED PROFIT UNITS PLAN


Effective as of April 25, 2013




Section 4 of the Station Holdco Amended and Restated Profit Units Plan is hereby
amended and restated to read as follows:




“4.    Profit Units Subject to Plan; Eligibility. The number of Profit Units
that may be issued pursuant to the Plan shall be 14,000,000 Profit Units. Profit
Units that are forfeited may be reissued. All awards under the Plan shall
initially be on Profits Units in Employeeco, it being understood that Profits
Units in the Company may ultimately be distributed in respect thereto by
Employeeco. Awards under the Plan may be made only to employees of the Company
or any Controlled Affiliate thereof (it being understood that no awards may be
made to any Person that is an employee of or consultant to any Fertitta Holder
(it being understood that for purposes of this Section 4 the Company and its
Controlled Affiliates shall not be considered a Fertitta Holder).”






